DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 152 is/are objected to because of the following informalities:  Claim 152 has an improper dependency, the claim states dependency on cancelled claims 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 140-150, 162 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Grinsven (KR 100480186 B1). 
Re Claim 140 & 162, Van Grinsven teaches a method comprising: 
- identifying, in a plurality of received packets conveying frames, certain ones of the frames that are related to one another; (Van Grinsven; FIG. 1; Page(s) 2-7; Identifying packets.) 
- identifying, in the related frames, portions of the related frames that are in accordance with at least one structure of interest; (Van Grinsven; FIG. 1; Page(s) 2-7; Identifying frames.) 
- assembling said portions of the related frames into at least one stream of new packets; and (Van Grinsven; FIG. 1; Page(s) 2-7; Assembling frames/packets into a stream.) 
- storing the at least one stream of new packets in memory or sending the at least one stream of new packets to an external entity. (Van Grinsven; FIG. 1; Page(s) 2-7; Storing the new packets.) 

Re Claim 141, Van Grinsven discloses the method defined in claim 140, wherein the at least one structure of interest spans multiple ones of the related frames.  (Van Grinsven; FIG. 1; Page(s) 2-7; Multiple frames.) 

Re Claim 142, Van Grinsven discloses the method defined in claim 141, wherein the at least one structure of interest spans multiple contiguous ones of the related frames.  (Van Grinsven; FIG. 1; Page(s) 2-7; Related frames.) 

Re Claim 143, Van Grinsven discloses the method defined in claim 142, wherein the at least one structure of interest spans multiple ones of the related frames that are separated by at least one related frame where said structure of interest does not appear.  (Van Grinsven; FIG. 1; Page(s) 2-7; Various frames.) 

Re Claim 144, Van Grinsven discloses the method defined in claim 140, wherein the at least one structure of interest is wholly contained within an individual one of the related frames.  (Van Grinsven; FIG. 1; Page(s) 2-7; The embodiments detail payloads and formations (structure of interest).) 

Re Claim 145, Van Grinsven discloses the method defined in claim 144, wherein the at least one structure of interest appears multiple times within an individual one of the related frames. (Van Grinsven; FIG. 1; Page(s) 2-7; The embodiments detail payloads and formations (structure of interest), that includes various frames, payloads and frames.) 

Re Claim 146, Van Grinsven discloses the method defined in claim 140, further comprising consulting a memory to identify the at least one structure of interest. (Van Grinsven; FIG. 1; Page(s) 2-7; Various formats stored in memory.) 

Re Claim 147, Van Grinsven discloses the method defined in claim 140, wherein the at least one structure of interest comprises a subset of structures indicated as being of interest in a larger set of structures. (Van Grinsven; FIG. 1; Page(s) 2-7; The embodiment(s) detail comparable methodology that details payloads, protocols and formats.) 

Re Claim 148, Van Grinsven discloses the method defined in claim 140, wherein each of the packets has a header and a payload, wherein related frames are identified based on headers of the packets. (Van Grinsven; FIG. 1; Page(s) 2-7; Packets have headers and payloads.) 

Re Claim 149, Van Grinsven discloses the method defined in claim 148, wherein frames are deemed to be related in case the headers of the respective packets identify the same flow. (Van Grinsven; FIG. 1; Page(s) 2-7; Related packets.) 

Re Claim 150, Van Grinsven discloses the method defined in claim 140, wherein the plurality of received packets comprises packets issued by various sources and destined for various destinations, (Van Grinsven; FIG. 1; Page(s) 2-7; Packets from various sources that have destinations.) 
wherein identifying certain ones of the received frames that are related to one another comprises identifying those of the received packets that have a common source and destination. (Van Grinsven; FIG. 1; Page(s) 2-7; The identification of packets.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 134-136, 138 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilson (US 2019/0166057 A1) and further in view of Aoki (JP 2007325171 A). 
Re Claim 134, Gilson teaches a method carried out by a device for connection to a network that supports communication of packets between at least one first entity and at least one second entity, the method comprising: 
- receiving the packets; (Gilson; FIG. 1; ¶ [0020]-[0035]; Receiving packets.) 
- identifying, based on information contained in at least a payload of respective ones of the received packets, those of the received packets that are packets of interest; (Gilson; FIG. 1-2; ¶ [0020]-[0021], [0029]-[0035]; Identifying packets based on payload information.) 
- grouping the payloads of the packets of interest into streams of packets, the payloads of those of the received packets that are not packets of interest not being so grouped; and (Gilson; FIG. 1-3; ¶ [0026], [0029]-[0043]; The grouping of payloads of packets into streams of packets. In addition, the system does not group packets that conflict grouping information (not packets of interests of being grouped).) 
Gilson does not explicitly suggest - transmitting the streams of packets to a third destination for processing, the third destination being different from the first and second entities.
However, in analogous art, Aoki teaches - transmitting the streams of packets to a third destination for processing, the third destination being different from the first and second entities. (Aoki; FIG. 1; Page(s) 2-6; The embodiment(s) detail methodology comparable in scope and concept to the stated claim limitations that include sending packets to a third separate entity for processing.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gilson in view of Aoki to process packets for the reasons of created a processing packet system to improve congestions in networks. (Aoki Abstract) 

Re Claim 135, Gilson-Aoki discloses the method defined in claim 134, wherein for a particular packet that is a packet of interest, the identifying, grouping and transmitting is carried out in no more time than the time between receiving the particular packet and receiving the next packet. (Gilson; FIG. 1; ¶ [0044]; The grouping of packet associated with time interval.) 

Re Claim 136, Gilson-Aoki discloses the method defined in claim 134, wherein the third destination is a memory or a video management system.  (Aoki; FIG. 1; Page(s) 2-6; The sending of packets to a destination held in memory/storage.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gilson in view of Aoki to process packets for the reasons of created a processing packet system to improve congestions in networks. (Aoki Abstract) 

Re Claim 138, Gilson-Aoki discloses the method defined in claim 134, wherein the payload of each of the packets of interest comprises video data. (Gilson; FIG. 1-3; ¶ [0022]-[0025], [0039]-[0047]; The payloads include video data.) 

Claim(s) 137 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilson (US 2019/0166057 A1), in view of Aoki (JP 2007325171 A) and further in view of Nolan et al. (US 2019/0036841 A1). 
Re Claim 137, Gilson-Aoki discloses the method defined in claim 134, yet does not explicitly suggest wherein the payload of each of the packets of interest comprises loT data.  
However, in analogous art, Nolan teaches wherein the payload of each of the packets of interest comprises loT data. (Nolan; FIG. 1; ¶ [0018]-[0025]; Payloads of packet that contain IoT data.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gilson-Aoki in view of Nolan to process include IoT data for the reasons of prioritizing IoT payloads. (Nolan Abstract & ¶ [0018]-[0019]) 

Claim(s) 139 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilson (US 2019/0166057 A1), in view of Aoki (JP 2007325171 A) and further in view of Koenig (US 2018/0069661 A1). 
Re Claim 139, Gilson-Aoki discloses the method defined in claim 138, yet does not explicitly suggest wherein the information contained in at least the payload of respective ones of the received packets comprises codec- identifying information.  
However, in analogous art, Koenig teaches wherein the information contained in at least the payload of respective ones of the received packets comprises codec- identifying information. (Koenig; FIG. 1; Background, ¶ [0019]-[0024]; CODEC of packet payloads.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gilson-Aoki in view of Koenig to include CODEC information for the reasons of including codecs in a single payload of packets. (Koenig Background) 

Claim(s) 151-153 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Grinsven (KR 100480186 B1) and further in view of DIAB et al. (US 2015/0319041 A1).  
Re Claim 151, Van Grinsven discloses the method method defined in claim 140, yet does not explicitly suggest wherein the at least one structure of interest comprises a set of structures, the method further comprising: - monitoring at least one computing condition;- based on at least one of the at least one computing condition being met, changing a size of the set. 
However, in analogous art, DIAB teaches wherein the at least one structure of interest comprises a set of structures, the method further comprising: 
- monitoring at least one computing condition; (DIAB; FIG. 1-5; ¶ [0060]-[0065]; Monitoring computing conditions.) 
- based on at least one of the at least one computing condition being met, changing a size of the set. (DIAB; FIG. 1-5; ¶ [0060]-[0065]; Reconfiguring of packet processing to improve the size of packets being processed.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Van Grinsven in view of DIAB to set conditions for the reasons of create power saving in packing processing devices. (DIAB Abstract) 

Re Claim 152, Van Grinsven discloses the method defined in claim 12, yet does not explicitly suggest wherein the at least one computing condition includes at least one of a bandwidth condition, a memory condition and a processing speed condition.  
However, in analogous art, DIAB teaches wherein the at least one computing condition includes at least one of a bandwidth condition, a memory condition and a processing speed condition. (DIAB; FIG. 1-7; Background, Summary, ¶ [0020]-[0027]; The embodiment(s) detail bandwidth and memory associated with packet processing.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Van Grinsven in view of DIAB to set conditions for the reasons of create power saving in packing processing devices. (DIAB Abstract) 

Re Claim 153, Van Grinsven discloses the method defined in claim 12, yet does not explicitly suggest wherein the at least one structure of interest comprises a set of structures, the method further comprising:- monitoring at least one computing condition;- based on at least one of the at least one computing condition being met, changing which structures are in the set.  
However, in analogous art, DIAB teaches wherein the at least one structure of interest comprises a set of structures, the method further comprising: 
- monitoring at least one computing condition; (DIAB; FIG. 1-5; ¶ [0060]-[0065]; Monitoring computing conditions.) 
- based on at least one of the at least one computing condition being met, changing which structures are in the set. (DIAB; FIG. 1-5; ¶ [0060]-[0065]; Reconfiguring of packet processing to improve the size of packets being processed.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Van Grinsven in view of DIAB to set conditions for the reasons of create power saving in packing processing devices. (DIAB Abstract) 

Claim(s) 154-157 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Grinsven (KR 100480186 B1) and further in view of Carver et al. (US 2003/0206596 A1). 
Re Claim 154, Van Grinsven discloses the method defined in claim 140, yet does not explicitly suggest the method further comprising:- monitoring at least one computing condition;- based on at least one of the at least one computing condition being met, assembling representative sub-portions of said portions of said related frames into the stream of new packets.  
However, in analogous art, Carver teaches the method further comprising: 
- monitoring at least one computing condition; (Carver; FIG. 1-7; ¶ [0051]-[0071]; The operations conditions of the system.) 
- based on at least one of the at least one computing condition being met, assembling representative sub-portions of said portions of said related frames into the stream of new packets. (Carver; FIG. 1-7; ¶ [0051]-[0071]; Assembling the frames/packets into new packets.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Van Grinsven in view of Carver to assembly packets for the reasons of assembling multimedia streaming from various segments sources. (Carver Abstract) 


Re Claim 155, Van Grinsven discloses the method defined in claim 154, wherein a given representative sub-portion of a given portion of a given frame that is in accordance with a given structure of interest is identified in a manner that depends on the given structure. (Carver; FIG. 1; ¶ [0058]-[0060], [0066]; The embodiment(s) detail payloads and formats.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Van Grinsven in view of Carver to assembly packets for the reasons of assembling multimedia streaming from various segments sources. (Carver Abstract) 

Re Claim 156, Van Grinsven discloses the method defined in claim 155, further comprising extracting the representative sub-portions of said portions of said related frames. (Carver; FIG. 1; Background, ¶ [0050]-[0060], [0074]-[0075]; Modifying frames.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Van Grinsven in view of Carver to assembly packets for the reasons of assembling multimedia streaming from various segments sources. (Carver Abstract) 

Re Claim 157, Van Grinsven discloses the method defined in claim 156, wherein the given structure comprises a video structure comprising at least i-frames and p-frames, and wherein the representative sub-portions comprise i-frames and not p-frames.  (Carver; FIG. 1; [¶ [0055]-[0093]; Video containing i-frames and p-frames.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Van Grinsven in view of Carver to assembly packets for the reasons of assembling multimedia streaming from various segments sources. (Carver Abstract) 

Claim(s) 158 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Grinsven (KR 100480186 B1) and further in view of Koenig (US 2018/0069661 A1). 
Re Claim 139, Van Grinsven discloses the method defined in claim 140, yet does not explicitly suggest wherein the at least one structure of interest comprises a plurality of structures of interest, each associated with a respective video codec.  
However, in analogous art, Koenig teaches wherein the at least one structure of interest comprises a plurality of structures of interest, each associated with a respective video codec. (Koenig; FIG. 1; Background, ¶ [0019]-[0024]; CODEC of packet payloads.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Van Grinsven in view of Koenig to include CODEC information for the reasons of including codecs in a single payload of packets. (Koenig Background) 

Claim(s) 159 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Grinsven (KR 100480186 B1) and further in view of Nolan et al. (US 2019/0036841 A1). 
Re Claim 159, Van Grinsven discloses the method defined in claim 140, yet does not explicitly suggest wherein the packets comprise loT (Internet of Things) data. 
However, in analogous art, Nolan teaches wherein the packets comprise loT (Internet of Things) data. (Nolan; FIG. 1; ¶ [0018]-[0025]; Payloads of packet that contain IoT data.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Van Grinsven in view of Nolan to process include IoT data for the reasons of prioritizing IoT payloads. (Nolan Abstract & ¶ [0018]-[0019]) 

Claim(s) 160-161 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Grinsven (KR 100480186 B1) and further in view of Hernacki et a. (US 2009/0183260 A1). 
Re Claim 160, Van Grinsven discloses the method defined in claim 140, yet does not explicitly suggest further comprising ignoring or discarding packets that do not include the related frames.  
However, in analogous art, Hernacki teaches further comprising ignoring or discarding packets that do not include the related frames. (Hernacki; FIG. 1-5; ¶ [0026]-[0030]; Discarding packets.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Van Grinsven in view of Hernacki to discarding packets for the reasons of creating a network evasion and misinformation detection method. (Hernacki Abstract) 

Re Claim 161, Van Grinsven discloses the method defined in claim 140, yet does not explicitly suggest further comprising ignoring or discarding packets that do not include said portions.  
However, in analogous art, Hernacki teaches further comprising ignoring or discarding packets that do not include said portions. (Hernacki; FIG. 1-5; ¶ [0026]-[0030]; Discarding packets.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Van Grinsven in view of Hernacki to discarding packets for the reasons of creating a network evasion and misinformation detection method. (Hernacki Abstract) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2443